        Case 3:20-cv-02731-VC Document 139-1 Filed 05/11/20 Page 1 of 3




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                               Roberto Antonio Ramirez Pineda

       Defendants object to consideration of Mr. Ramirez Pineda’s bail application at this time

because he does not fall within the categories outlined by the Court for “wave one” (i.e.,

individuals with heightened risk of harm from COVID-19 based on CDC guidelines, individuals

with no criminal record, or women).

11. Medical condition(s) that put detainee at risk:

       In his application, Mr. Ramirez Pineda claims to suffer from high blood pressure and

asthma. Defendants’ records reflect that Mr. Ramirez-Pineda is not receiving any chronic care

for high blood pressure or asthma, and he has not been determined as being at risk for COVID-

19. During Mr. Ramirez Pineda’s encounter with Immigration and Customs Enforcement on

December 4, 2019, he disclaimed any health issues. Defendants have no record of him being

diagnosed with any risk factors, as defined by the CDC. The CDC does not list high blood

pressure 1 or mild asthma as conditions that place individuals at higher risk of severe illness from
COVID-19. See Centers for Disease Control and Prevention, Groups at Higher Risk for Severe

Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-


1
  Hypertension is mentioned on the CDC website in the context of discussing statistics from
China showing higher fatality for patients with comorbidities. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
However, it is not surprising that hypertension is not on the CDC’s list of high-risk conditions.
The CDC’s list already recognizes that people 65 or older are at higher risk for severe illness
from COVID-19, and it is not at all clear that hypertension in younger people alone puts them at
higher risk. According to the International Society of Hypertension, hypertension usually affects
the majority of people over 60, and therefore “there is no evidence that people with hypertension
are over-represented amongst those seriously infected by COVID-19. Indeed, the opposite is
true.” A Statement from the International Society of Hypertension on COVID-19, available at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-on-
COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans
deal with high blood pressure and warned that “elderly people with coronary heart disease or
high blood pressure may be more susceptible to the coronavirus and more likely to develop more
severe symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know
about COVID-19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-
pressure-need-to-know-about-covid-19 (emphasis added).
           Case 3:20-cv-02731-VC Document 139-1 Filed 05/11/20 Page 2 of 3




risk.html (last visited May 10, 2020).

13. Felony or misdemeanor convictions, including date and offense:

          On November 9, 2000, Mr. Ramirez Pineda was arrested by the Madera Police

Department for unlawful possession of a controlled substance in violation of California Health

and Safety Code § 11350(a). He was convicted on December 22, 2000, and sentenced to 90 days

in jail and 36 months of probation.

          On September 6, 2006, Mr. Ramirez Pineda was arrested for driving with a suspended

license in violation of California Vehicle Code § 14601.1(a), convicted of a misdemeanor on

January 2, 2007, and sentenced to pay a fine.

          On December 26, 2007, Mr. Ramirez Pineda was arrested for driving without a license in

violation of California Vehicle Code § 12500(A), convicted of a misdemeanor on September 19,

2008, and sentenced to pay a fine.

          On September 12, 2008, Mr. Ramirez Pineda was arrested for driving without a license in

violation of California Vehicle Code § 12500(A), convicted of a misdemeanor on March 17,

2009, and sentenced to pay a fine.

          On January 30, 2009, Mr. Ramirez Pineda was arrested for driving without a license in

violation of California Vehicle Code § 12500(A), convicted of a misdemeanor on June 9, 2009,

and sentenced to pay a fine.

14. Pending criminal charges and outstanding warrants, including jurisdiction and

offense:

          On September 30, 2019, Mr. Ramirez Pineda was arrested by the Madera Police

Department under California Penal Code § 288(C)(1) for lewd and lascivious acts with a

minor—his own daughter. This matter appears to be pending.

17. Proposed custodian, including address and phone number, and description of proposed

release residence:

          Mr. Ramirez Pineda proposes to be released to the custody of his wife, Rosa Pineda

Rivera,


                                                 2
          Case 3:20-cv-02731-VC Document 139-1 Filed 05/11/20 Page 3 of 3




                                            Mr. Ramirez Pineda indicates that he will live with

his wife and children (he has five children, four of whom are minors) and states that the

complaining witness, his daughter, is not one of the children who currently live at the proposed

residence.

20. Other information relevant to bail determination:

         Mr. Ramirez Pineda is currently detained under 8 U.S.C. § 1231(a) due to having a

reinstated order of removal.

         On November 19, 2001, Mr. Ramirez Pineda was ordered removed by an immigration

judge. He was previously removed from the United States on March 25, 2002, and reentered the

United States at an unknown date, time, and location, without inspection or parole. On

December 4, 2019, Immigration and Customs Enforcement issued a Form I-871, Notice of

Intent/Decision to Reinstate Prior Removal Order, and reinstated Mr. Ramirez Pineda’s prior

order of removal pursuant to 8 U.S.C. § 1231(a)(5).

         On April 2, 2020, Mr. Ramirez Pineda was again ordered removed to El Salvador by an
immigration judge. He has appealed to the Board of Immigration Appeals, and the appeal

remains pending.

         On May 9, 2012, Mr. Ramirez Pineda was arrested or detained for domestic battery in

violation of California Penal Code § 243(e)(1) and willful cruelty to a child in violation of

California Penal Code § 273a(b), both misdemeanors. Charges were not filed. On September 1,

2015, Mr. Ramirez Pineda was arrested or detained for annoying or molesting a child under 18

years of age in violation of California Penal Code § 647.6(a)(1), a felony. Charges were not

filed.




                                                 3
